DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/2022 and 08/31/2020 have been considered by the examiner.

Status of the Claims
The response and amendment filed 12/10/2021 is acknowledged.
Claims 1-26 are pending. Claim 26 is new.
Applicant’s election without traverse of type 1 diabetes mellitus as species of autoimmune disease in the reply filed on 12/10/2021 is acknowledged. Applicant has indicated claims 1, 2, and 6-26 read on the elected species. 
Claims 3-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/10/2021.


The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn.  

Claim interpretation
When interpreted in light of the specification, the claim term ”fecal matter” is not limited to feces. The specification indicates the term fecal matter can be feces or a part thereof or a composition derived therefrom (Specification, e.g., 0114). Alternatively, the fecal matter may be a constituent or fraction of feces, e.g., bacteria, virus, bacteriophage, fungi, metabolite, protein and/or microRNA, antibodies, antigens, immune modulating signaling components, entero(endocrine) signaling components, neural signaling components and/or structural components (Specification, e.g., 0115). Elaboration is made in ¶s 0116-0133. Bacterial genera are detailed in 0117-0124. Viruses are discussed in 0125. Fungi and/or yeasts are discussed in 0126. Fecal matter is or comprises metabolites, i.e., compounds and/or substances formed in metabolism, e.g., any of 3998 metabolites disclosed by Bi-Feng Yan, Anal. Chem, 2018 including metabolites with carboxyl, carbonyl, amine and/or thiol functional moieties (Specification, e.g., 0127). Specific metabolites include short chain fatty acids, free fatty acids, branched amino acids, polyunsaturated fatty acids, bile acids, phenyllactic acids, liopteichoic acids, or those named in 0128. Proteins are discussed in 0129-0130. Antigens are discussed in 0131. Components are discussed in 0132. Toll-like receptor ligands, bacterial lipoprotein, peptidoglycans, double stranded RNA, lipopolysacchardies, bacterial flagella, single stranded RNA, profilin from 
Consequently, the term “fecal matter” has been reasonably interpreted as reading on any of the components listed by the specification as encompassed by the term.  This interpretation extends to “feces or part thereof” in claim 7, and “one or more constituents of feces” in claim 8.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating type 1 diabetes, Hashimoto’s disease, Graves’ disease, Addison’s disease, Psoriasis, Vitiligo, Rheumatoid arthritis, Bechterew’s disease, celiac disease, and asthma, does not reasonably provide enablement for preventing autoimmune diseases, treating any autoimmune disease generally, or preventing or treating endocrine autoimmune diseases generally.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized in Ex parte Forman, 230 USPQ 546 (BPAI 1986) and reiterated by the Court of Appeals in In re Wands, 8 USPQ2nd 1400 at 1404 (CAFC 1988). The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The Board also stated that although the level of skill in molecular biology is high, the results of experiments in genetic engineering are unpredictable. While all of these factors are considered, a sufficient amount for a prima facie case are discussed below.
Claim 1 is directed to a method of treating or preventing an autoimmune disease in a subject. However, preventing refers to practicing the method on healthy people, the result being that the subject would not present any autoimmune disease symptom after treatment according to the claimed method. There is no evidence, either in the specification or the prior art, that any method to date can prevent autoimmune disease. The specification presents some evidence of treating certain autoimmune diseases. However, the specification presents no evidence that autoimmune disease may be prevented by practicing methods having the recite active steps. 

Preventing 
Breadth of the claims: The scope of claims 1-24 and 26 extends to the prevention of any and all autoimmune diseases generally. 
The quantity of experimentation necessary/state of the prior art/relative skill of those in the art/ predictability or unpredictability of the art:
Shepshlovich, Lupus, 15, 2006 reports that although some studies have suggested that autoimmune disease could be prevented if treated aggressively prior to manifestation of symptoms, criteria would have to be formalized for selection of patients for preventive treatment. Only patients whose probability to develop clinical disease is higher than a certain threshold should be treated while asymptomatic. From Shepshlovich it was understood that critical features of preventing autoimmune disease, including formalized criteria for selection of patients, was not established prior to the filing date of the presently claimed invention. Thus, the level of skill in the art regarding selection of candidates for prevention of autoimmune disease was low. Therefore, the identification of patients for which successful prevention could be reasonably expected was unpredictable before the filing date of the presently claimed invention.  
From Shepshlovich, the quantity of experimentation necessary to practice a method for preventing autoimmune diseases is very high. Since there was no formalized criteria for selection of candidates for which successful prevention could be expected, candidates would have to be treated by trial and error with little expectation of success.
Hensvold, European Journal of Immunology, 51, 2021 reports that for most autoimmune diseases, definite evidence is lacking about which immune reactions before disease are disease causative. Such knowledge will not emerge until a therapy is designed that eliminates or modifies distinct parts of this immunity and/or its consequences thereby preventing the disease (Hensvold, pg. 1930, concluding remarks). The art, as of the filing date of the presently claimed invention, considered autoimmune disease as not preventable since it was not clear which immune reactions prior to disease onset are causative. Prevention of any autoimmune disease would require a therapy which prevents the disease by eliminating or modifying unknown immune responses. As of 2021, the correlation between specific immune responses and specific diseases was not known as of the filing date of the presently claimed invention.
The present specification does not appear to provide any evidence that type 1 diabetes, or autoimmune diseases generally, could be prevented. There are examples of treating specific diseases. However, there are no examples of specific diseases being prevented.
The currently claimed invention is not commensurate in scope with the limited guidance provided in the specification. Since criteria for identifying candidates for successful prevention were unestablished, and since there is no guidance in the specification filling this gap, one skilled in the art would embark on a trial and error course of experimentation for each specific disease. Also, since the correlation between specific immune responses and specific autoimmune diseases was not known as of the filing date of the presently claimed invention, one skilled in the art  Based on the understanding those skilled in the art and the state of the art at the time the invention was filed, one skilled in the art would be required to perform undue experimentation to discover how to use the presently claimed invention to prevent autoimmune disease.

Treating
Breadth of the claims: The scope of claims 1-26 extends to the treatment of autoimmune diseases generally. Claim 26 recites the subgenera of endocrine autoimmune disease.
With respect to autoimmune diseases, Mackay, The New England Journal of Medicine, 5, 345, 2001, teach autoimmune diseases include: rheumatoid arthritis, autoimmune thyroiditis (p.340, first paragraph), lupus erythematosus, type 1 diabetes (p.340, third paragraph), Guillain-Barre syndrome (caused by antiganglioside antibodies), inflammatory bowel disease (caused by genetic alterations that effect regulatory T cells or cytokine production), Sjogren' s syndrome (caused by proteins targeting ribonucleoprotein antigens), polymyositis (caused by proteins targeting RNA synthetases), autoimmune lymphoproliferative syndrome (caused by genetic mutation), syndrome of autoimmune polyglandular endocrinopathy with candidiasis and ectodermal dysplasia (caused by genetic mutation). Autoimmune diseases can be caused by unknown environmental trigger (p.342, third paragraph), infectious agents and non-infectious agents like procainamide, penicillin and cephalosporins (p.342, last paragraph). MacKay et al. show in figure 2 just some of the different cytokines or proteins that cause inflammatory bowel disease or systemic lupus (p.345).
Mackay et al. teach treatment depends on each disease, wherein "different therapeutic interventions are needed at different stages in the disease process" (p.346). Mackay et al. summarizes some of the known therapies for rheumatoid arthritis, psoriasis, multiple sclerosis, systemic lupus erythematosus (p.346-347, and see table 1).
Thus, from Mackay et al., it is clear autoimmune diseases have many different causes, the same disease may have different causes and treatment of a disease depends on its cause and may vary depending on the stage of the disease itself. There is no single drug that can treat any and all autoimmune diseases, and often require trial and error amongst drugs that are even known to treat the disease.  Thus, treating autoimmune diseases including type 1 diabetes are highly unpredictable.
The specification provides some guidance on specific autoimmune disease for which the presently claimed method has shown some treatment potential. However, it is noted that Nieuwdorp reported autologous administration of feces to patients (Subjects, example 1) did not improve insulin sensitivity (Nieuwdorp, e.g., c12:37-46). Based on the teachings of Nieuwdorp, one skilled in the art would have had little expectation of successfully treating type 1 diabetes in a subject by administering autologous feces. Contrary to this expectation, the present specification (examples 1-3) shows some improvements when treating type 1 diabetic patients, e.g., lower daily insulin amount and decreased HbA1c levels when administered autologous feces. This result is unexpected based on the findings and conclusions of Nieuwdorp. On this basis, the findings presented in the specification may be viewed as unexpected. However, unexpected results for one species cannot be extrapolated to an expectation of successful treatment of autoimmune diseases including endocrine autoimmune disease generally.
One skilled in the art would be required to embark on an extensive amount of experimentation to establish effective treatment with no reasonable expectation of success since each autoimmune disease has a different presentation, and different treatments are indicated for different stages in the disease progression.
Thus, the current claims are not commensurate in scope with the limited guidance provided in the specification, and therefore, would require undue experimentation for the skilled artisan to reasonable discover how to make the currently claimed invention work over the entire scope of the claimed invention. 
Conclusion - although the level of skill for an ordinary person in the art is high, the Examiner finds that the other Wands factors suggest a conclusion that the skilled artisan would not be able to use the instant invention without undue experimentation.

Claim Rejections - 35 USC § 102
  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 2, 6, 9, 12, 13, 14, 15, 16, 17, 18, 19, and 22-26 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Wang, US 9463174.
Applicable to claims 1, 25 and 26: Wang teaches and claims a method for treating type 1 diabetes comprising administering a therapeutically effective amount of gamma-aminobutyric acid. See Wang, e.g., claim 1.
The present specification states the fecal matter is or comprises metabolites (Spec, 0127), the term metabolites includes gamma-aminobutyric acid (Spec, e.g., 0128). 
Regarding the limitation of wherein, if the method is for treatment of autoimmune disease, the fecal matter is obtained from the subject while having the autoimmune disease: Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. See MPEP 2111.04. Here the claim suggests, but does not require, a step of obtaining the fecal matter from the patient while having an autoimmune disease. 
Since the prior art teaches a species within the scope of the claim term “fecal matter” when interpreted in light of the specification, and since the claim does not clearly require a step of obtaining the fecal matter from the subject having the disease, the source of the gamma aminobutyric acid does not distinguish the claimed method from the cited prior art.
Applicable to claims 6, 9, 12, 13, 15, 17, 22, and 23: Wang teaches tablets, pills, capsules, syrups (liquid), enteric coated tablets (Wang, e.g., paragraph bridging c15-c16). 
Applicable to claim 14: Wang teaches a lyophilized powder (C16:41-55.
Applicable to claim 18: Wang teaches treating a human (Wang, e.g., c13:37-39).
Applicable to claim 19: Wang teaches the composition further comprising a peptide (Wang, e.g., c6:10-14).
Applicable to claim 16: Wang teaches administering twice (Wang, e.g., c13:65-67).
Applicable to claim 24: Wang teaches administering once a week (Wang, e.g., c13:58-63). Once a week implies at least two administrations with at least a week between.
Wang anticipates the subject matter of instant claims 1, 2, 6, 9, 12, 13, 14, 15, 16, 17, 18, 19, and 22-26.

Claims 1-2, 6-9, 11-19 and 21-26 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Cutcliffe, US 9486487.
Cutcliffe teaches methods for treating metabolic conditions, e.g., type 1 diabetes (Cutcliffe, e.g., Example 4). Cutcliffe teaches administering a composition comprising Akkermansia muciniphila and Eubacterium hallii to a patient having type 1 diabetes (T1DM). The composition contains an enteric material which protects the composition against stomach acidity and delivers to the small intestine (Cutcliffe, e.g., Example 4). Methods are useful for preventing or treating type 1 diabetes (Cutcliffe, e.g., c33:24-28). 
Regarding the limitation of wherein, if the method is for treatment of autoimmune disease, the fecal matter is obtained from the subject while having the autoimmune disease: Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. See MPEP 2111.04. Here the claim suggests, but does not require, a step of obtaining the fecal matter from the patient while having an autoimmune disease.  
Further in this regard, method of claim 1 puts no condition on the fecal matter in the case of prevention. Since Cutcliffe teaches the method for preventing type 1 diabetes, Cutcliffe teaches a method having all of the limitations of claim 1. 
For treating type 1 diabetes (claims 1 and 25): Since the prior art teaches a species within the scope of the claim term “fecal matter” when interpreted in light of the specification, the prior art teaches administering a composition comprising the same structure required by the claimed method. The source of the bacteria does not distinguish the claimed method from the cited prior art since the bacteria is the same. Additionally with respect to claim 25, Cutcliffe teaches the subject may be diagnosed with the disease (Cutcliffe, e.g., c20:13-25).
Each of Akkermansia muciniphila and Eubacterium hallii are within the scope of fecal matter in the claimed method. This meets the limitations of claims 1, 7, 8 and 19.
Applicable to claim 6: Cutcliffe teaches administration to the small intestine including duodenum and ileum (Cutcliffe, e.g., c48:60-67 and example 4).
Applicable to claim 9: Cutcliffe teaches compositions comprising a liquid (Cutcliffe, e.g., c48:39-48; c49:1-12; c53:38-42; c55:11-24; c55:25-35; example 4).  
Applicable to claim 11: Cutcliffe teaches the composition further comprising bacteria from the genus bifidobacteria (Cutcliffe, e.g., Example 4). 
Applicable to claims 12 and 22: Cutcliffe teaches the bacteria in a composition, e.g., pill (Cutcliffe, e.g., Example 4). 
Applicable to claims 13 and 23: Cutcliffe teaches the composition comprising an enteric material (Cutcliffe, e.g., example 4). 
Applicable to claim 14: Cutcliffe teaches the composition is lyophilized (Cutcliffe c49:51-56). 
Applicable to claims 15 and 17: Cutcliffe teaches alternative administration by nasoduodenal tube (Cutcliffe, e.g., c49:24-30). 
Applicable to claims 16 and 24: Cutcliffe teaches the composition may be administered two times or once a week (Cutcliffe, e.g., c56:21-26). Once a week implies at least two administrations with at least a week between.
Applicable to claim 21: Cutcliffe teaches administering compositions comprising Akkermansia muciniphila and Eubacterium hallii to treat or prevent type 1 diabetes in subjects in need thereof. 
Cutcliffe anticipates the subject matter of instant claims 1-2, 6-9, 11-19 and 21-26. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 25, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cutcliffe, US 9486487 in view of Timper, Diabetes Care, 36, 7, 2013.
As enumerated above, Cutcliffe teaches a method according to claim 1, but does not expressly teach the composition comprising a tumor necrosis factor alpha (TNFalpha) inhibitor.
Timper teaches treating type 1 diabetic patients with a TNFalpha inhibitor based on the putative role of TNFalpha in Beta-cell demise and found the TNFalpha inhibitor improved insulin secretion and improved insulin sensitivity (Timper, entire document, e.g., c3).
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a method for treating type 1 diabetes as understood from Cutcliffe by incorporating a TNFalpha inhibitor in the composition to improve the method in the same way suggested by Timper with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification since Timper suggests TNFalpha inhibitors improve insulin secretion and improve insulin sensitivity in the same patient population treated by Cutcliffe’s method. 
Accordingly, the subject matter of claims 1, 25, and 10 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615